Name: Commission Regulation (EEC) No 1871/87 of 16 June 1987 laying down detailed rules for implementing Council Regulation (EEC) No 4028/86 as regards schemes to encourage exploratory fishing
 Type: Regulation
 Subject Matter: fisheries;  financing and investment;  cooperation policy
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 180 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC ) No 1871 / 87 of 16 June 1987 laying down detailed rules for implementing Council Regulation (EEC ) No 4028 / 86 as regards schemes to encourage exploratory fishing THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , if effective checks are to be made , Member States must keep the supporting documents on the basis of which the aid has been calculated at the Commission 's disposal for a period of three years after payment of the final reimbursement ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industrv , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ( ! ), and in particular Articles 15 ( 2 ) and 16 ( 2 ) thereof, HAS ADOPTED THIS REGULATION : Whereas the nature of the eligible costs entailed by an exploratory fishing voyage within the meaning of Articles 13 and 14 of Regulation (EEC ) No 4028 / 86 (hereinafter referred to as a 'voyage') should be defined ; TITLE I Determination of eligible costs Article 1 1 . The costs of a voyage , as defined in Annex I , shall be eligible for the granting of an incentive premium within the meaning of Article 15 of Regulation ( EEC ) No 4028 / 86 . 2 . Eligible costs shall be expressed net of any reclaimable value added tax (VAT ). Whereas only the costs directly related to undertaking a voyage and certain costs arising from the obligations placed on the beneficiary by the Community rules should be eligible for Community financial aid ; Whereas applications for Community financial assistance must contain data enabling the Commission to take a decision thereon and whereas such applications must be submitted in a standardized form ; TITLE II Application for incentive premiums Whereas the encouragement of exploratory fishing is intended to bring about a redeployment of Community fishing activities and Member States must therefore be informed of certain results obtained in the course of voyages ; Whereas the applications for reimbursement to be submitted by Member States to the Commission must contain certain data so that checks may be made on whether expenditure is in accordance with the provisions of Regulation (EEC ) No 4028 / 86 ; Article 2 1 . Voyage projects submitted to the Commission through the Member State(s ) concerned must contain the particulars specified in Annex II and must be presented in the form shown in the said Annex . 2 . Applications as referred to in paragraph 1 shall be submitted to the Commission in duplicate . Only single copies0 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 No L 180 / 2 Official Journal of the European Communities 3 . 7 . 87 TITLE III Voyage reports of supporting documents or documents other than the forms shown in Annex II need be submitted . 3 . Applications as referred to in paragraph 1 shall be recorded on the da \ when thev are received by the Commission . Article 6 1 . The report referred to in Article 17 ( 1 ) of Regulation ( EEC ) No 4028 / 86 , hereinafter referred to as the 'voyage report', must reach the Commission not later than five months after the end of the voyage in question . 2 . The voyage report must contain the particulars specified in Annex III and must be submitted in the form shown in that Annex . TITLE IV Rules governing payment Article 3 1 . For the purposes of this Regulation :  the 'beginning of a voyage' shall mean the day of departure from the port of operations or the last port of fitting out immediately before fishing operations . In the case of voyages to be undertaken by several vessels , it shall mean the day on which the first of these vessels departs ,  'port of operations ' shall mean the port from which the vessel carries out most of its activities ,  the ' last port of fitting out' shall mean the port at which the vessel takes on the fishing gear , supplies and crew and , as appropriate , one or more qualified scientific observers ,  the 'end of the voyage ' shall mean the day on which the vessel or the last of several vessels returns to the last port of landing , on the understanding that no activity extraneous to the voyage in question has taken place in the meantime ,  the 'duration of a voyage' shall mean the number of days spent at sea per year between the beginning and the end of the voyage in question . 2 . To qualify for an incentive premium , voyages may not begin until after the date on which the application for aid is recorded as received by the Commission . In cases where the application is received after the departure of the vessel concerned from the port of operations but before the departure from the last port of fitting out before fishing operations , the application shall be admitted but expenditure incurred between that latter port and the port of operations shall not be eligible for Community aid . Article 7 1 . Applications for payment as referred to in Article 15 of Regulation ( EEC ) No 4028 / 86 , which are submitted to the Commission by the Member State(s ) concerned , must contain the particulars specified in Annex IV and must be presented in the form shown in that Annex . 2 . In addition , the Member State(s ) concerned shall certify that the information contained in applications for payment as referred to in paragraph 1 is accurate . Article 8 Incentive premiums may not be paid until the Commission has received the voyage report . TITLE V General and final provisionsArticle 4 In respect of each project submitted to the Commission , the Member State(s ) concerned must check and certify that the legal fishing authorization or authorizations have been issued by the competent authorities for the duration of the vovage(s ) in question . Article 9 In the case of a project which comprises several successive voyages to the same fishing zone with a view to establishing the basis for stable long-term fishing the incentive premium for each voyage shall be paid only when the Commission has examined the voyage report(s ) submitted by the applicant(s ) on completion of the preceding voyages . Should the Commission consider that the results of such voyages hold out no prospects of stable long-term fishing in the zone concerned , it may decide not to grant the premium for the next vovage(s ). Article S Projects as referred to in Article 14 ( 4 ) of Regulation ( EEC ) No 4028 / 86 must be the subject of a written contract between the parties concerned . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 3 Article 1 1 Member States shall keep at the Commission's disposal , for a period of three years after the final payment is made , all the supporting documents or certified true copies thereof on the basis of which the aids provided for in Regulation (EEC ) No 4028 / 86 have been calculated , together with the complete files relating to applicants . Such decision shall be notified to the applicants and to the Member State(s ) concerned . The other Member States shall be informed accordingly through the Standing Committee on the Fishing Industry . Article 10 Member States shall inform the Commission , in accordance with Article 46 ( 1 ) of Regulation ( EEC ) No 4028 / 86 , of the laws , regulations and administrative provisions governing their financial contribution towards schemes to encourage exploratory fishing voyages . They shall specify in particular the criteria which they apply for the selection of projects and for the granting of their financial contribution and , in addition , the means of control of applicants for an incentive premium . Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1987 . For the Commission , Antonio CARDOSO E CUNHA Member of the Commission No L 180 / 4 3 . 7 . 87Official Journal of the European Communities ANNEX I NATURE AND ELIGIBILITY OF COSTS FOR THE GRANTING OF AN INCENTIVE PREMIUM FOR EXPLORATORY FISHING VOYAGES Subject to the conditions laid down , the following types of expenditure shall be eligible for the granting of an incentive premium : 1 . Expenditure relating to the normal operation of the vessel(s ) undertaking the voyage(s ) and in particular :  the cost of stores ,  the cost of upkeep and maintenance . 2 . Crewing costs during the voyage(s ) and in particular :  wages , including share payments ,  social security contributions ,  the various allowances or premiums payable by law or by contractual agreement . 3 . Operating costs relating strictly to operations at sea and / or on land which are necessary for the achievement of the objectives of the voyage(s ) and in particular :  consumable materials and fishing gear ,  packaging ,  port dues and charges ,  unloading , freight and / or storage costs . 4 . Expenditure on scientific work wholly concerned with the preparation , monitoring and evaluation of the voyage(s ). 5 . Expenditure on obtaining legal fishing authorizations necessary for the purpose of the voyage(s ), with the exception of licences obtained under a fisheries agreement concluded between the Community and the coastal State concerned . 6 . The insurance premiums covering exclusively the risks incurred in undertaking the voyage(s ) in question . 7 . The financial costs directly attributable to the loans obtained for the purposes of the vovage(s ) concerned , actually borne by the applicant(s ) and excluding all other overhead charges and financial costs . 8 . Depreciation , subject to a maximum of 3 % of the total cost of the voyage(s ) concerned and only in the case of vessels less than 12 years old . 9 . Other expenditure directly and unquestionably related to the achievement of the present objectives of the vovage(s ). 3 . 7 . 87 Official Journal of the European Communities No L 180 / 5 ANNEX II EXPERIMENTAL FISHING VOYAGE Member State : Date of recorded receipt at the Commission : Project No : ( to be completed by the Commission ) OFFICIAL FORM ( To be completed by the Member State in duplicate ) As regards the project for an exploratory fishing voyage submitted by (') having its head office at : . The public body entitled : hereby certifies that : 1 . The Member State has given its approval . 2 . The project relates to fishing operations for commercial purposes in the zone designated as ( 2 ): by vessel(s ) measuring over 18 metres in length between perpendiculars , to be carried out in ( 3 ) ( successive ) voyage(s ) in order to assess the profitability of regular long-term exploitation of fishery resources in that zone , in accordance with the provisions of Article 14 of Regulation (EEC ) No 4028 / 86 . 3 . The project provides , per year and per vessel , for at least 60 days of fishing between the beginning and end of the voyage , to be carried out in one or more trips . 4 . The project provides that ( 5 ):  will be present on board ( 4 ) approved scientific observer(s )  will participate in the preparation of the voyage and in the processing of the results obtained ( 6 5 . The necessary fishing authorizations and official notices have been issued . 6 . The project is submitted to the Commission with a view to obtaining an incentive premium No L 180 / 6 Official Journal of the European Communities 3 . 7 . 87 (Xational currency) Ket of VAT if reclaimable)  amounting to ( or 20% of the total eligible cost ):  assessed at :  for one or several voyages the total cost of which amounts to : 7 . The national financial contribution ( 7 ) will be awarded by :  the central authorities :  the regional / local authorities :  the total amount being : or 3/o of the total eligible cost and hereby states that : 8 . The said national financial contribution ( 7 ) will be adjusted if necessary so that , at the time of payment , it does not exceed the maximum level specified in Article 15 ( 1 ) of Regulation ( EEC ) No 4028 / 86 , as a percentage of the eligible voyage costs taken into consideration for the granting of the incentive premium . 9 . The voyage(s ) will be organi7ed ( 8 )  by a single shipowner  by several shipowners in partnership  by one or more shipowners in partnership with one or more processing or marketing concerns under the terms of a written contract between the parties . YES YES YES YES NO NO NO NO 10 . The bank specified in point 0.3 of the aid application is the body through which the incentive premiums will be paid . 11 . The VAT arrangements applicable to the project concerned are as follows :  VAT totally reclaimable  VAT partly reclaimable  VAT not reclaimable  exemption from VAT YES YES YES YES NO NO NO NO Comments ( 9 ): 3 . 7 . 87 Official Journal of the European Communities No L 180 / 7 12 . The public authority or body responsible for forwarding the supporting documents is the following : . Departement to be contacted : Telephone No : Person responsible : Telex : .. Date : . Signature : Stamp of the official body 0 ) Give the name of the main applicant , the latter being the natural or legal person with final responsibilit \ for the financial cost of implementing the project . ( 2 ) Specify the ICES or NAFO division . For other zones , give the name used by the competent national and / or international authorities . If several zones are covered , specify the geographical limits thereof by reference to a nautical chart enclosed w ith the application . ( 3 ) Specify the number in question . ( 4 ) Specify the number of approved scientific obser\er ^ on board . ( 5 ) Delete if not applicable . ( 6 ) Name or business name of the scientific body responsible for supervision . ( 7 ) 'National financial contribution ' means any financial assistance provided to the projet from government funds or from other public bodies . ( 8 ) Tick the appropriate box . ( 9 ) If the VAT arrangements applicable to the project differ from one type of investment to another , they must be specified in each case . class="page"> 3 . 7 . 87 Official Journal of the European Communities No L 180 / 9 PROJECT FOR AN EXPLORATORY FISHING VOYAGE Member State : Date or recorded receipt at the Commission : Project No : ( To be completed by the Commission ) AID APPLICATION ( In the case of each project , to be completed by the applicant in duplicate , either by typewritter or in block letters ) Project relating to exploratory fishing voyage(s ) to ( 2 to be undertaken by vessels(s ); the departure of which from : is scheduled for : ( 3 The undersigned hereby provide the Commission with the following information and undertake to provide , if so requested by the Commission , any additional information which the latter may consider necessary for examining the abovementioned project for the purposes of granting an incentive premium . The undersigned hereby declare that they have taken note of Council Regulation ( EEC ) No 4028 / 86 ( 4 ) and Commission Regulation ( EEC ) No 1871 / 87 ( 5 ) and undertake to comply with all the relevant provisions thereof , and in particular those relating to the voyage report . Done on , at : Signature(s ) of the scientific observer(s ): Signature(s ) of the applicant(s ) (') Specify the number of voyages planned . ( 2 ) Specify the ICES or NAFO divisions . For other maritime areas , give the names used by the competent national and / or international authorities . If several zones are covered , specify the geographical limits thereof by reference to a nautical chart enclosed with the application . ( 3 ) NB (very important ): The date on which the Commission receives the project and which is shown on the acknowledgement of receipt sent to the applicant and to the Member State constitutes a reference date for the eligibility of the project . Article 3 of Regulation ( EEC ) No 1871 / 87 stipulates that voyages may not begin until after the said date of receipt . ( 4 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . ( 5 ) OJ No L 180 , 3 . 7 . 1987 , p. 1 . No L 180 / 10 Official Journal of the European Communities 3 . 7 . 87 0 . IDENTIFICATION OF APPLICANT(S ) o.i . Applicant ( 2 )  Name or business name :  Street and number or post office box ( 3 ):  Postal code and locality :  Telephone number :  Main activity of applicant :  Legal form :  Date of establishment ( only for companies ): Telex : 0.2 . Producers ' organization , cooperative or other body ( if any ) representing the applicant ( 4 )  Business name :  Street and number or post office box :  Postal code and locality :  Telephone number : Telex :  Person to be consulted :  Legal form : 0.3 . Applicant's bank or body through which payments are made  Name or business name :  Agency or branch :  Street and number or post office box :  Postal code and locality :  Applicant 's account number with this body ( 5 ): 0.4 . Has the applicant ( or any of the applicants ) for this project already received Community aid for an exploratory fishing voyage ? YES NO If yes , state the name of the applicant and the number and year of the project as shown in the decision whereby aid was granted . Project No : ( under Regulation : ) Project No : ( under Regulation : ) 0 ) If any additional information or supporting documents are enclosed with the application , the box alongside the relevant heading must be ticked and the attached documents must be filed and numbered in the same order . ( 2 ) The applicant is the natural or legal person with final responsabilitv for the financial cost of implementing the project . If there are several applicants , their surnames and first names must be listed , beginning with the applicant bearing most responsibility . ( 3 ) ( Very important ): Give only one address , even if several applicants are participating in the project . ( 4 ) If the applicant deems it necessary to name a representative , the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project . ( 5 ) ( Very important ): If several applicants are participating in the project , give the number of a single account opened in their name . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 11 1 . IDENTIFICATION OF FISHING ZONE(S ) 1 . 1 . Geographical definition Enter the code for the main zone of activities (') and enclose a copy of the nautical chart covering the said zone , references being provided by the applicant where necessary : Note : The Commission grants Community financial aid only to projects for fishing voyages : ( a ) to waters which do not fall within the sovereignty or jurisdiction of any State ; ( b ) to waters which fall within the sovereignty or jurisdiction of a third country :  with which the Community has concluded a fishery agreement , ¢  with which the Community is negotiating a fishery agreement ; ( c ) to waters which are adjacent to the territory of Member States but to which no provisions of the Community legislation on fishing are applicable ; ( d ) to waters under the sovereignty or jurisdiction of a Member State . 1.2 . Access to the fishing zone(s ) Where appropriate , describe the situation as regards access to the fishing zone(s ). Important note : Where legal fishing authorizations have to be granted for fishing operations , the present applicant(s ):  hereby certifies /' certify that the legal authorizations have been issued ,  enclose(s ) herewith copies of the supporting documents . 1.3 . Meterological situation Data on the weather conditions usually encountered in the zone . (') Specify the ICES or NAFO divisions . For other maritime areas , give the name used by the competent national and / or international authorities . No L 180 / 12 Official Journal of the European Communities 3 . 7 . 87 1.4 . Present state of resources Please specify : Source Fishable species Estimate of stocks(MSY in tonnes )(' Possible and / or authorized fishing period (') Specify the sources of information . Any comments should be attached hereto . Present state of fishing (') If fished , specify the volume : 1.5 . F SHED NOT FISHED Type of vesselFlag flown by the vessel(s ) operating in the zone 1 Period of activity Species Present level of fishing ( 2 ) (') Use the code employed for the International Standard Statistical Classification of Fishing Vessels ( 1SSCFV ). ( 2 ) State whether fishing of the species concerned is : nil , light , average , heavy or excessive . 1.6 . Special conditions for fishing YES NO If yes , specify the conditions (mesh size , fishing season , . . .). 1.7 . Logistics ( a ) Port facilities ( description and assessment of existing facilities ); ( b ) Other infrastructures ( air links , communications , . . .). (') Tick the appropriate box . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 13 2 . IDENTIFICATION OF OPERATORS Owner(s ) ( to be completed for each owner participating in the project )2.1 .  Name or business name :  Complete address , including telephone and telex numbers :  Legal form :  Previous activities : 2.2 . Other economic operator(s ) ( to be completed for each operator participating in the project )  Name or business name :  Complete address , including telephone and telex numbers :  Legal form :  Previous activities : 2.3 . Scientific observer(s ) (') NOT ON BOARD ON BOARD  Name of supervisory body :  Name and title of person responsible for mission :  Address :  Status :  Specialization : 2.4 . j Relationship between parties  Outline briefly the significant points for an assessment of the contributions to be made , the responsibilities to be borne and the risks to be incurred by each of the parties .  Enclose any supporting document(s ) (written contract between the parties ). (') Tick the appropriate box . No L 180 / 14 Official Journal of the European Communities 3 . 7 . 87 3 . OBJECTIVES OE THE EXPLORATORY FISHING VOYAGE(S ) 3.1 . Technical and scientific objectives Catch forecasts For each voyage , complete the following table , estimating the average catches of the target species : VOYAGE No . . I 1 ) FROM TO Name ot vessel Number of trips Commercial species targeted Catches / day Number of fishing day Transhipments / landings Any comments should be annexed hereto . 3.2 . Commercial objectives Forecasts for landings/ transhipments and marketing For each voyage and for all vessels concerned , complete the following table where possible : VOYAGE No FROM TO . Landing / transhipment Marketing Forecast of catches of commercial species Volume ( tonnes ) Presentation ( a ) Processing ( b ) Consumer market(s ) ( country ) ( a ) State whether products are landed fresh or processed on board ( frozen , deep-frozen , prepared , packaged , etc .) and specify the presentation (gutted , without head , filleted or whole ). ( b ) Specify the type of onshore processing , if any . Comments ( enclose a market study if necessary ). (') If the project covers several exploratory fishing voyages , classify the latter in numerical order . This order must be followed throughout the project . On the other hand , if the project comprises only one exploratory fishing voyage , enter the number 0 . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 15 4 . EXPLORATORY FISHING OPERATIONS  To be completed for each vessel 4.1 . Identification of vessels Name of vessel ( in block letters ): . Call sign : Registration number : Port of registry : Customary port of operations : Type of vessel ( ISSCFV code ): 4.1.1 . Technical particulars m tonnes kW m3 ... person(s)  Length ( between perpendiculars ):  Gross tonnage 0 ) ( ):  Engine power :  Capacity of hold :  Accommodation :  Date of commissioning : Electronic equipment Description  Radar  Position finding  Navigator  Weather forecasting  Transmitter / receiver  Echo sounder  Sonar  Other 4.1.2 . Ownership of the vessel Is the vessel chartered ? YES NO  If yes , give the name of the charterer :  Owner(s ): 0 ) Specify the method of calculation used ( London Convention / Oslo Convention / other methods ) No L 180 / 16 Official Journal of the European Communities 3 . 7 . 87 4.1.3 . Previous activities of the vessel(s ) ( to be completed for each vessel  Name of vessel :  Usual area of activities ('):  Most recent area of activities ('): 1 from / . . to . . / . . / Type of fishing usually practised ( 2 ): Fishing gear generally used ( 3 ): Mam species caught and average landings during the year preceeding the submission of this application : Quantities Species Presentation of landings (') Initial sale ( ports of landing) Caught Landed (') Specify whether the products were processed and , if so . in what form ( frozen , deep-frozen , packaged , prepared , etc .) or whether they were landed as fresh products .  Any comments ( summary of activities ): 4.1.4 . Changes planned for the voyage(s ) in question Where appropriate , give a detailed justification for expenditure on investments relating to the preparation and undertaking of the voyage . (') Specify the ICES or NAFO divisions . For other maritime areas , give the names used by the competent national or international authorities . ( 2 ) Enter the code corresponding to the vessel's principal activity , in accordance with the International Standard Statistical Classification of Fishing Vessels ( ISSCFV ). ( 3 ) Enter the appropriate code , in accordance with the International Standard Statistical Classification of Fishing Gear ( ISSCFG ). 3 . 7 . 87 Official Journal of the European Communities No L 180 / 17 4.2 . 4.2.1 . Identification of fishing trips Fishing plan Using the following model , state for each voyage and for each trip the planned activities of the vessel(s ). VOYAGE No FROM TO ../../. . Departure (') Rest period(s )Name of vessel T rip number Return (') Port i Date Fishing zone Number of days of fishingPort Date Port Duration ( ] ) Within the meaning of Article 3 of Commission Regulation ( EEC ) No 1871 / 87 (OJ No L 180 , 3 . 7 . 1987 , p. 1 ). No L 180 / 18 Official Journal of the European Communities 3 . 7 . 87 5 . FINANCIAL ESTIMATES FOR THE VOYAGE(S ) 5.1 . Provisional operating account(s ) Complete the provisional operating account(s ): Name of vessel : VOYAGE No FROM TO THE TOTAL NUMBER OF DAYS AT SEA BEING : Amounts including tax net of VAT ifreclaimable 1 . Operating costs  Stores  Upkeep / maintenance 2 . Crewing costs  Wages  Social security contributions  Allowances / premiums 3 . Voyage-related costs  Fishing materials  Consumable fishing gear -  Packaging  Port dues and charges  Unloading costs  Freight costs  Storage costs 4 . Scientific costs  Wages  Other 5.1 . Licence costs (&gt;) 6.1 . Insurance (') 7.1 . Financial costs (&gt;} 8.1 . Depreciation (M 9.1 . Other ( 1 ) Total eligible costs Total non-eligible costs , including : 5.2 . Licence costs (M 7.2 . Financial costs (' 8.2 . Depreciation (M 9.2 . Miscellaneous TOTAL COSTS Products : 1 . Sales 2 . Subsidies TOTAL RECEIPTS BALANCE ( ! ) In accordance with Annex I to Commission Regulation ( EEC ) N. 18 / 1 / 87 ( OJ No L. 180 , 3 . 7 . 1987 , p. 1 .) Attach hereto any comments relating to the various items . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 19 5.2 . Summary of expenditure relating to the voyage(s ) On the basis of the information provided under point 5.1 , please complete the following provisional table , using one line per vessel and per voyage . Name of vessel Voyage number Number of days at sea Eligible costs ( in national currency ) ( net of VAT if reclaimable ) Total Per day at sea (1 ) ( 2 ) ( 3 ) ( 4 ) . ( 5 ) = (4):(3 ) class="page"> 3 . 7 . 87 Official Journal of the European Communities No L 180 / 21 ANNEX III EXPLORATORY FISHING VOYAGE VOYAGE REPORT Member State : Date of recorded receipt at the Commission : Project No : ( To be completed by the Commission ) VOYAGE REPORT To be sent to the Commission of the European Communities , Directorate-General for Fisheries , 200 rue de la Loi , B-1049 Brussels  (For each report , to be completed in duplicate by the applicant in typescript or in block capitals ) Pro ect No : (')  Voyage No ( 2 ) by vessels to the following zone(s ) ( 3 ) leaving from ( 4 ): on and returning to ( 4 ): on ( s ) as part of the project for an experimental fishing voyage submitted to the Commission on ( 6 ): ( J ) Insert the number of the project given on the acknowledgement of receipt sent by the Commission on receipt of the abovementioned project . ( 2 ) Insert the voyage number originally used in the project sent to the Commission . If the project comprised only one exploratory fishing voyage , please insert the number 0 . ( 3 ) Specify the ICES or NAFO divisions . For other maritime areas , use the names employed by the competent national and / or international authorities . If several areas are covered , specify the geographical limits thereof by reference to a nautical chart enclosed herewith . ( 4 ) Within the meaning of Article 3 of Regulation ( EEC ) No 1871 / 87 ( OJ No L 180 , 3 . 7 . 1987 . p. 1 ( 5 ) NB: This report must be received within three months of the date on which the voyage ends . ( 6 ) Insert the date on which the abovementioned project was recorded as received by the Commission . No L 180 / 22 Official Journal of the European Communities 3 . 7 . 87  The purpose of this report is to inform the Commission of all operations relating to the abovementioned voyage and to justify any changes to the original project .  The undersigned hereby declare that they have taken note of Council Regulation ( EEC ) No 4028 / 86 (' ), and in particular Article 17 thereof, and Regulation ( EEC ) No 1871 / 87 .  The undersigned certify on their honour that the information in this document and the annexes hereto is accurate . Done on at . Signature(s ) of the scientific Signature(s ) of the applicant(s ) observer(s ) (') OJ No L 376 , 31 . 12 . 1986 , p. 7 . 3 . 7 . 87 Official Journal of the European Communities No L 180 / 23 0 . IDENTIFICATION OF APPLICANT(S ) ( To be completed only in the event of any change in the content of the original project) ( 1 ) 0 . 1 . Applicant ( 2 )  Name or business name :  Street and number or post office box ( 3 ): .  Postal code and locality : Telex :  Telephone number :  Main activity of applicant :  Legal form :  Date of establishment ( only for companies ): Producers' organization , cooperative or other body ( if any ) representing the applicant ( 4 )0.2 .  Business name :  Street and number or post office box :  Postal code and locality :  Telephone number :  Person to be consulted :  Legal form : Telex : 0.3 . Applicant's bank or body through which payments are made  Name or business name :  Agency or branch :  Street and number or post office box :  Postal code and locality : .  Applicant's account number with this body ( 5 ): .. (') If any additional information is enclosed with this application , the box alongside the relev ant heading must be ticked and the attached documents must be filed and numbered in the same order . ( 2 ) The applicant is the natural or legal person with final responsibility for the financial cost of implementing the project . If there are several applicants , their surnames and first names must be listed , beginning with the applicant bearing most responsibility . ( 3 ) (Very important ). Give the address , even if several applicants are participating in the project . ( 4 ) If the applicant deems it necessary to name a representative , the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project . ( 5 ) ( Very important ). If several applicants are participating in the project , give the number of a single account opened in their name . No L 180 / 24 Official Journal of the European Communities 3 . 7 . 87 1 . GENERAL INFORMATION ON THE FISHING ZONE(S 1.1 . Geographical situation Specify and describe the areas fished and state the fishing conditions . 1.2 . Conditions of access Outline the conditions governing access to fish stocks , and in particular those laid down by the competent authorities . 2 . INFORMATION RELATING TO THE VOYAGE Enclose the daily record of fishing operations as shown in the model at page 27 and copies of the European Communities' landing / transhipment declarations (Commission Regulation (EEC ) No 2807 / 83 ('). The fishing operations during the abovementioned voyage may be summarized as follows : 2.1 . Fishing ( a ) Complete the attached Table 2.1 A. (b ) List all scientific and technical operations relating to the abovementioned voyage , and in particular concerning:  the species caught , stored and , where appropriate , sampled and discarded ( qualitative and quantitative assessments ),  the gear and techniques employed ,  the vessel(s ) engaged in fishing ,  logistics ( description of arrangements for taking on stores and land-based facilities for unloading , storage and communications ). 2.2 . Processing / marketing  complete the attached Table 2.2k ,  comments , if anv . ( ] ) OJ No L 276 , 10 . 10 . 1983 , p . 1 . 2. 1A . Su m m ar y ta bl e of fis hi ng op er at io ns an d ca tc he s C om m on na m e of th e sp ec ies ca ug ht (a ) Sc ie nt if ic na m e Fi sh in g zo ne (b ) Fi sh in g tim e (in ho ur s) Fi sh in g ge ar us ed (c ) C at ch es (e xp re ss ed in to nn es ) H ou rly yi el ds (9 )= (8 )/ (4 ) K ep to n bo ar d D is ca rd ed T ot al (8 )= (6 )+ (7 ) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) Co m m er ci al sp ec ie s 3 - 7 . 87 Official Journal of the European Communities No L 180 / 25 Se co nd ar y sp ec ie s T O T A L C A T C H (a ) U nd er lin e th e ta rg et sp ec ies . (b ) G eo gr ap hi ca ll im its by re fe re nc e to na ut ic al ch ar te nc lo se d he re w ith . (c ) In se rt th e co de le tte rs us ed in th e In te rn at io na l St an da rd St at ist ic al Cl as sif ic at io n of Fi sh in g G ea r (IS SC FG ). 2. 2A . Su m m ar y ta bl e of la nd in gs /t ra ns hi pm en ts La nd in gs /T ra ns hi pm en ts Sa le s (') N am e of sp ec ie s Pr es en ta tio n of pr od uc ts (a ) Re al w ei gh t (k g) C on ve rs io n co ef fi ci en t Li ve w ei gh t (k g) (5 )= (4 )x (3 ) Pr ic e pe r kg 0 ) (N at io na l cu rr en cy ) T ot al va lu e of la nd in gs (N at io na l cu rr en cv ) (7 )= (6 )x (3 ) ' D es tin at io n of la nd in gs (') Ty pe of fin al pr oc es si ng (b ) C on su m er m ar ke t( s) (C ou nt ry ) (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) No L 180 / 26 Official Journal of the European Communities 3 . 7 . 87 (') To be co m pl et ed on ly if th e re qu ire d da ta ar e av ail ab le . (a ) Fo llo w th e in str uc tio ns co nc er ni ng th e Eu ro pe an Co m m un iti es lan di ng /tr an sh ip m en td ec lar ati on :G UT fo rg ut tin g, HE AD fo rh ea di ng ,F IL LE T fo rf ill eti ng ,W HO LE fo rw ho le fis h. (b )S tat e wh eth er the pr od uc ts wi ll be co ns um ed in the fre sh or pr oc es se d sta te an d, in the lat ter ca se ,i n wh at fo rm (fr oz en /d ee p- fro ze n/ pr es erv ed /p re pa re d/ sm ok ed /s alt ed /d rie d/ oil /f lou r/ ot he r). D A IL Y R E C O R D O F FI SH IN G O P E R A T IO N S D U R IN G E X P L O R A T O R Y FI SH IN G V O Y A G E S N am e of ve ss el : Ca ll sig n: D at e : / . . / A re a of ac ti vi ti es : T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H ou rs fi sh ed P os it io n at st ar t of to w Ty pe of g ea r (a ) N um be r of n e ts o r lin es us ed M es h si ze C at ch by sp ec ie s (k ilo gr am s liv e- w ei gh t) L at it ud e Lo ng i ­ tu de N A F O /I C E S di vi si on ke pt di sc ar de d I ke pt di sc ar de d | | I ke pt I di sc ar de d ke pt di sc ar de d I ke pt di sc ar de d - Su b- to ta l fo r da y ke pt di sc ar de d . To ta l fo r tri p ke pt di sc ar de d i 3 . 7 . 87 Official Journal of the European Communities No L 180 / 27 Ro un d w ei gh t( ki lo gr am s- liv e w ei gh t) pr oc es se d to da y fo r hu m an co ns um pt io n Ro un d w ei gh t( ki lo gr am s-l iv e w ei gh t) pr oc es se d to da y fo r re du ct io n T O T A L R em ar ks (b ) (a ) En te r th e ap pr op ria te IS SC FG co de . (b ) W he re ap pr op ria te ,s tat e w he th er tec hn ica la nd sc ien tif ic ob se rv at io ns we re m ad e du rin g th e da y. class="page"> 3 . 7 . 87 Official Journal of the European Communities No L 180 / 29 ANNEX IV Member State : Date of recorded receipt at the Commission : Project No : ( To be completed by the Commission ) APPLICATION FOR PAYMENT IN RESPECT OF AN EXPLORATORY FISHING VOYAGE Project No : ') As regards the project for an exploratory fishing voyage submitted by ( 2 ): having its head office at : The public body entitled : hereby certifies that : 1 . The abovementioned voyage took the form shown in the attached Summary Table I. 2 . On the basis of the eligible costs relating directly to the abovementioned voyage and listed in the attached Summary Table II , the national financial contribution granted by :  the central authorities :  the regional / local authorities :  and totalling :  or % of the total eligible real costs which amounted to :  was paid on ../../.. to account No : the community contribution requested is : or 20% of the total eligible real costs . 3 . The necessary controls are in conformity with procedures , which have been previously communicated to the Commission , having been made . ¦ and hereby confirms that : 1 . The applicant(s ) have forwarded a duly completed voyage report , providing separate justification for any substantial changes to the project . The said national financial contribution will be adjusted if necessary so that , at the time of payment , it does not exceed the maximum level specified in Article 15(1 ) of Council Regulation ( EEC ) No 4028 / 86 ( 3 ), as a percentage of the eligible voyage costs taken into consideration for the granting of the incentive premium . No L 180 / 30 Official Journal of the European Communities 3 . 7 . 87 2 . The public authority or body responsible for forwarding the supporting documents is the following : Telephone No :Department to be contacted : Person responsible : Telex : . Date : . Signature : Stamp of the official body (') Enter the project number shown on the acknowledgement of receipt sent out by the Commission when the aid application was recorded . ( 2 ) Enter the name of the mam applicant . ( 3 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . S U M M A R Y T A B L E I N am e of ve ss el re gi st ra tio n D ep ar tu re fro m 0 ) R et ur n to 0 ) M ai n fis hi ng zo ne N o of da ys at se a El ig ib le Ex pe nd itu re To ta l ex pe nd itu re P la nn ed A ct ua l P la nn ed A ct ua l P la nn ed A ct ua l 3 - 7 . 87 Official Journal of the European Communities No L 180 / 31 (') In ac co rd an ce wi th Co m m iss io n Re gu lat io n (E EC )N o 18 71 /8 7 (O J No L 18 0, 3. 7. 19 87 ,p . 1) . No L 180 / 32 Official Journal of the European Communities 3 . 7 . 87 SUMMARY TABLE II NB: Amounts must be expressed in national currency and net of reclaimable VAT . Name of vessel : VOYAGE No FROM TO Expenditure Planned Actual 1 . Operating costs :  Stores  Upkeep /maintenance 2 . Crewing costs :  Wages  Social security contributions  Allowances / premiums 3 . Voyage-related costs :  Fishing materials  Consumable fishing gear  Packaging  Port dues and charges  Unloading costs  Freight costs  Storage costs 4 . Scientific costs :  Wages  Other 5.1 . Licence costs ( J ) 6.1 . Insurance f 1 ) 7.1 . Financial costs 0 ) 8.1 . Depreciation I 1 ) 9.1 . Other (M Total eligible costs Total non-eligible costs , including 5.2 . Licence costs i 1 ) 7.2 . Financial costs (') 8.2 . Depreciation ( : ) 9.2 . Miscellaneous TOTAL COSTS Products 1 . Sales 2 . Subsidies TOTAL RECEIPTS BALANCE (') In accordance with Annex I to Commission Regulation ( EEC ) No 1871 / 87 ( OJ No L 180 , 3 . 7 . 1987 , p. 1 . Attach hereto any comments relating to the various items .